Per Curiam.

The respondent was admitted to practice by this court on April 6, 1956. By order of this court dated May 14, 1973, respondent was suspended from the practice of the law for a period of one year. Respondent is currently under suspension.
In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained the following charges of professional misconduct alleged against the respondent: On May 13, 1974 he was convicted, upon his plea of guilty, of attempting to offer a false instrument for filing in the second degree (Penal Law, § 175.30), a class B misdemeanor; between *39July, 1970 and October, 1970 he conspired with a client to defraud the client’s wife of her interest in a parcel of real property; on or about October 22, 1970 he converted to his own use $486.65 of his client’s money; and between January and April, 1971 he arranged and participated in a fraudulent scheme to unlawfully obtain a home mortgage guaranteed by the Veterans’ Administration.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.